Citation Nr: 9907569	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-33 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1968 to 
April 1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which determined that 
the veteran had not presented new and material evidence to 
warrant reopening a claim for service connection for a back 
condition.  In a January 1998 decision, the Board reopened 
the veteran's claim but remanded for additional development.  
By an August 1998 rating decision, the RO denied service 
connection for a back condition and the veteran's claim was 
returned to the Board. 

The Board notes that on August 27, 1997, a hearing was held 
in Washington, D.C., before Iris S. Sherman, who is a member 
of the Board rendering the final determination in this claim 
and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 1998).  


FINDINGS OF FACT

1. The appellant's claim concerning service connection for a 
back disability is well-grounded, and the VA has met its duty 
to assist in developing the facts pertinent to this claim.

2.  It is not at least as likely as not that any current back 
disability had its onset during the veteran's military 
service.  



CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran was 
examined for enlistment purposes in January 1968.  He denied 
any history of arthritis, rheumatism, bone, joint, or other 
deformity, or recurrent back pain.  He did report foot size 
discrepancy resulting from a crush injury at age 6.  No 
abnormalities were noted regarding the veteran's spine.  The 
physician indicated that the veteran's right foot was a size 
smaller than the left.  During service beginning on January 
24, 1968, he had complaints of hip pain.  When seen in 
February of that year, he noted that he was hit by a car at 
age 6 and had felt right hip pain since that time.  

The veteran was examined by a Medical Examination Board in 
March 1968.  He had complaints referable to his right hip and 
right lower extremity.  He gave a history of having been 
struck by an automobile at the age of six years and was 
allegedly paralyzed on the right side of his body.  Since his 
recovery, he had a short right lower extremity.  He had never 
been fitted for any appliances or braces for this discrepancy 
and had been limited in his ability to get around.  He was 
also unable to participate in many sports or other physical 
activities dating from the time of the accident.  During his 
time in the service, the veteran continued to have pain and 
discomfort in the right hip region particularly.  

The examination revealed findings including generalized 
atrophy of the right side of the body noted throughout the 
thoracic area as well.  It was concluded that the veteran was 
not physically qualified for induction or enlistment because 
of shortening of one lower extremity resulting in a limp of 
noticeable degree and deformities of one lower extremity; 
that the disability interfered with function to such a degree 
as to prevent the veteran from following a physically active 
vocation in civilian life; that the disability would prevent 
or interfere with the satisfactory performance of prescribed 
training or military duty; and that atrophy of sufficient 
degree was present so as to interfere with his military 
service.  It was also noted he was fit for retention but 
elected to be separated from service.  The diagnoses of the 
Medical Board were acquired deformity, leg length discrepancy 
and atrophy of thigh and calf, right leg, following auto-
pedestrian accident at the age of six years and mild right 
amblyopia.

In 1968, the veteran filed a claim for service connection for 
a right hip disability manifested by it slipping out of the 
socket and shortening of the right leg.  He reported injuring 
the right hip in service in February 1968.  He did not note 
the preservice injury and left blank the space provided to 
list medical examiners who treated him before or after 
service for any back problems.

In June 1968, the veteran was examined by the VA.  While he 
acknowledged being involved in a car accident in childhood 
which left him with a shortened leg, the veteran stated that 
he hurt his leg in service again by jumping ditches, etc.  He 
contended that the original injury was aggravated by service.  
He denied hip trouble prior to service.  He reported that in 
April 1968, his hip had to be put back into place at the VA 
Hospital in Danville.  He attributed this to running up and 
down stairs, etc., while in the military.  The examination 
revealed a right leg that was considerably shorter than the 
left.  This was accompanied by a compensatory scoliosis, with 
the apex to the right in the lumbodorsal spine.  There were 
no limitations in the spine or any other difficulty noted 
other than this compensatory scoliosis.  The final diagnosis 
was history of childhood injury, right hip, exact nature 
unknown, with residual shortening, atrophy, and mild 
instability as principal residuals noted, said to be 
symptomatic (claimed to be aggravated by service).
 
By an August 1968 rating decision, service connection was 
denied for a right hip disability.  In a notice of 
disagreement dated in February 1969, the veteran stated his 
hip condition resulted from an injury during basic training 
while leaping over an obstacle ditch.  He fell and sorely 
twisted himself.  In a statement of the case on this issue, 
it was determined that the hip condition existed prior to 
service and was not aggravated thereby.  There was no timely 
substantive appeal following the issuance of the statement of 
the case and the notice to the veteran of his appellate 
rights in April 1969.

In September 1987, the veteran filed a claim concerning 
service connection for a back injury which he alleged was 
aggravated by basic training.  He also alleged that he had 
been receiving Social Security benefits for this condition.  
By an October 1987 rating action, the RO denied service 
connection for a back condition, on the basis that this 
condition was not shown by the evidence of record.  The 
veteran was notified of this rating action and of his 
appellate rights by a letter dated in October 1987.  The 
veteran did not appeal this decision, and after one year it 
became final. 

In May 1994, the veteran filed a written statement, seeking 
to reopen his claim concerning service connection for a back 
condition.  

In June 1994, the veteran filed another written statement, in 
which he alleged that during basic training he was struck 
with a belt and buckle by a sergeant, so that he would pass 
basic training.  The veteran claimed that this was when his 
back condition began.  He also claimed that private 
physicians, since deceased, had treated him for this 
condition in May 1968.  He noted that records were no longer 
available since they had been "sealed" upon the death of 
the physicians.

The veteran attached a typewritten statement from [redacted]
[redacted].  In this statement, Mr. [redacted] asserted, in part, 
that he had known the veteran since 1969 and that the veteran 
had had back trouble for as long as Mr. [redacted] had known him.  
To the best of Mr. [redacted]'s knowledge, the veteran did not 
have a back problem until he was discharged from the service.  
The veteran apparently often remarked that basic training 
itself was a physically painful ordeal to endure.  Mr. [redacted] 
further asserted that it was impossible for the veteran to 
hold a job for any length of time because of his medical 
condition.  At the time of this statement, the veteran was 
allegedly totally disabled and had been so for the prior 10 
years.  

By an April 1995 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim concerning service connection for a back 
condition. 

In June 1995, the veteran submitted another written 
statement, which the Board has construed to be a notice of 
disagreement with the April 1995 rating decision.  In this 
statement, the veteran claimed that a sergeant during basic 
training beat him with his service belt (a woven cloth belt 
with a brass buckle) about the back all through basic 
training, resulting in a current back disability.  The 
veteran also attached the handwritten statement of his 
mother, in which she claimed that the veteran did not have 
any problems with his back before entering active military 
service.  

In February 1996, the veteran submitted another handwritten 
statement from his mother.  In this statement, the veteran's 
mother asserted that when the veteran returned from the 
service, he was complaining of back problems and was walking 
with a limp.  When he returned to work, he would come home 
complaining of his back.  To the best of her knowledge, the 
veteran's mother further asserted, his back condition began 
in the service.

Subsequently, a March 1996 letter from James M. Loftus, M.D., 
was associated with the claims file.  In this letter, Dr. 
Loftus stated as follows:

I examined [the veteran] on 3/15/96 for 
complaints of low back pain.  [The 
veteran] has a leg length discrepancy 
with secondary scoliosis of his low back.  
He is developing secondary degenerative 
changes in the lumbar area because of 
this.  [The veteran's] back was injured 
while he was in the service.  It is 
possible this injury could have played 
some role in causing his current back 
problems.  

In April 1996, a handwritten statement of the veteran's 
sister was associated with the claims file.  She asserted 
that the veteran did not complain about his back before he 
went into the service, but had apparently experienced back 
problems ever since discharge. 

In August 1997, the veteran appeared before the undersigned 
Board member in Washington, D.C.  Prior to the veteran's 
testimony, his representative stated that the veteran had 
been hospitalized from March 1968 to April 1968 at the U.S. 
Army Hospital in Fort Jackson.  The representative also 
advised that the veteran had apparently been granted a 
disability evaluation from the Social Security Administration 
(SSA) in 1986, in relation to his back condition.  The 
veteran testified that prior to entrance into active military 
service, he did not have any back condition from which he 
felt pain or for which he received treatment.  The veteran 
recalled that he was first treated for a back condition in 
March 1968.  The veteran claimed that his drill sergeant 
would strike him with his belt buckle to ensure his 
performance during basic training.  The veteran claimed that 
while in the hospital, he was treated for a hip condition and 
he believed he was also treated for his back condition.  
Following discharge, the veteran remembered seeking treatment 
for his back from a Dr. Heffner and another physician in 
Danville, Illinois, both of whom are now deceased.  The 
veteran subsequently moved to Montana, where he claimed to 
have received additional treatment for his back.

The veteran further testified that he had been denied Social 
Security benefits twice and was finally granted benefits 
after he retained an attorney.  This award was apparently 
granted for the veteran's back condition.  The veteran 
subsequently moved to Florida, where he sought treatment for 
his back at VA.  He was allegedly denied treatment there 
because his condition had not been service-connected.  The 
veteran subsequently moved to North Carolina, and received 
treatment for his back condition from Dr. Loftus.  Finally, 
the veteran reasserted his claim that the in-service injury 
to his back was causing his current back condition.  

When questioned by the undersigned Board member, the veteran 
testified that prior to entering the service, he worked at a 
gas station as a mechanic.  He apparently did not experience 
any difficulty doing this work.  After being struck by the 
sergeant, the veteran sustained pain in his lower back.  He 
had reported the incident to a superior officer, but he could 
not remember the details.  The veteran did not know whether 
the sergeant was disciplined for his actions.  The veteran 
also did not remember any specific treatment which he 
received for his back while in the hospital.  Following 
discharge, the veteran worked as a mechanic and on farms.  
The veteran also described employment incidents in which he 
was injured attempting to apprehend shoplifters.  However, 
the veteran did not remember taking any employment physicals.  
To the best of the veteran's knowledge, his back condition 
involved some sort of disc disease.  

In January 1998, the Board reopened the veteran's claim and 
remanded it for additional development.

In a January 1998 letter, the RO asked the veteran for his 
assistance in obtaining records from VA and private medical 
care providers who treated him for his back condition since 
March 1996.  

In May 1998, records from the SSA were associated with the 
claims file.  These documents include, in pertinent part, 
records of outpatient treatment between June 1984 and 
December 1984, following a May 1984 accident in which the 
veteran fell backwards and hit his right hip after changing 
an irrigation pipe.  These records also reflect that in 
January 1985, the veteran was granted entitlement to SSA 
disability benefits for left lumbar scoliosis and right 
paravertebral muscle spasm.  In a rationale page dated in 
January 1985, it was noted, in pertinent part, that the 
veteran was injured in May 1984 and had experienced pain in 
the lumbar area.  In a February 1985 examination report 
completed by Albert T. Joern, M.D., it was noted that the 
veteran had had no previous back problems until his accident 
in May 1984.  This involved accidentally stepping into a hole 
with his right foot, after which the veteran felt a popping 
sensation with immediate right-sided back pain and right leg 
pain.  A March 1985 lumbar metrizamide myelogram was normal 
and a CT scan of the lumbar spine revealed moderate facet 
degenerative changes at 4-5 and 5-1 with vertical right 
facets at these levels.  There was no bony neural foraminal 
or spinal stenosis evident and the lateral recesses appeared 
normal at all levels.  No disc herniations or significant 
bulges were identified.  

These records also include a July 1985 letter in which Henry 
H. Gary, M.D., detailed his examination of the veteran, whose 
irrigation pipe accident was again described.  The veteran's 
past medical history was also noted to be significant for his 
prior automobile accident.  The veteran began undergoing 
physical therapy in September 1985.    

The records received from the SSA also include an October 
1985 letter from John V. Stephens, M.D., who described his 
examination of the veteran.  The veteran had reported that he 
felt pain in his back in May 1984, after stepping into a hole 
and twisting backwards, while lifting an irrigation pipe.  
After an examination, Dr. Stephens diagnosed the veteran as 
having (1) status post closed head injury involving primarily 
the brain stem with the result of decreased development of 
the right upper and right lower extremities; (2) leg length 
discrepancy, left leg longer than the right; (3) scoliosis, 
which was noted to be present even without the leg length 
discrepancy along with the pelvic obliquity; and (4) chronic 
pain syndrome.  

These records also include an October 1985 letter, in which 
Greg R. Hart, a physical therapist, described, in part, the 
veteran's history of a motor vehicle accident at 6 years old 
as well as his dairy farm accident.  In a September 1987 
letter, A. Graham Smith, M.D., detailed his examination of 
the veteran.  The veteran had advised Dr. Smith that in May 
1984, while moving an irrigation line on a farm, he tripped 
putting his toe into a hole and falling back against the 
irrigation line.  He felt and heard something in his back 
"go pop."  Following an examination, Dr. Smith diagnosed 
the veteran as having low back pain of unknown origin.

These records also include the report of an October 1987 MRI 
of the veteran's lumbar spine, which revealed no evidence for 
spinal canal stenosis.  There was marked asymmetry of the 
psoas muscles, the left psoas muscle being much larger that 
the right, which suggested atrophy of the right psoas 
musculature.  In addition, there was a suggestion of disc 
bulging to the right most pronounced at the L3-4 level.  
According to the radiologist, this most likely did not 
represent a discrete herniated nucleus pulposus; however, a 
follow-up MRI scan was considered possibly useful to exclude 
the latter possibility.

The records received from the SSA also include physical 
therapy notes dated between October 1987 and October 1997.  
During a session in March 1997, the veteran said that he 
injured his back after an altercation with a shoplifter.  
During a session in July 1997, the veteran said that he had 
re-injured his back after slipping on a wet floor while 
working at a grocery store.  During a session in August 1997, 
the veteran told his physical therapist that he injured his 
back while in the service. 

In June 1998, additional VA medical records were associated 
with the claims file.  These records dated between April 1968 
and February 1983.  While there were some notations 
pertaining to the residuals of his childhood injury, there 
was no specific mention of a back disability. 

The veteran underwent a spine examination for VA purposes in 
August 1998.  The examiner noted that he had reviewed the 
veteran's chart prior to the examination.  The veteran 
reported that he was injured in a motor vehicle accident when 
he was 6 years old, with resulting hemiatrophy of the right 
arm and leg, and shortening of the right lower extremity.  
The veteran stated that he noted onset of lumbosacral pain in 
February or March 1968, when he was struck on his back by his 
sergeant using a metal belt buckle.  He stated that he was 
hospitalized for two to three weeks due to low back pain and 
was treated with bed rest, medication for the pain and a 3/4 
inch lift in his right shoe.  He was discharged in April 
1968.  The veteran stated that he worked from 1968 to 1984 as 
an electrician, a truck driver, a gas station attendant and 
on a dairy farm.  The veteran stated that he also injured his 
lumbosacral spine in an altercation with a shoplifter in 
April 1997 and was treated with X-ray examination of the 
lumbosacral spine, epidural injections, and oral medication. 

An X-ray of the lumbodorsal spine revealed a mild rotatory 
curvature of the lumbar spine, convex to the right with its 
apex at approximately L2.  Small anterior osteophytes were 
seen at numerous disk levels in the lower thoracic and upper 
lumbar spine.  Vertebral body heights were maintained and the 
pedicles were intact.  The radiologist believed there was 
some facet joint arthritis, particularly at L4-5 and L5-S1 on 
the right.  The veteran was diagnosed by the VA examiner as 
having (1) recurrent lumbodorsal pain secondary to scoliosis 
of the lumbodorsal spine; (2) recurrent lumbosacral pain 
secondary to leg length discrepancy; and (3) contusion of the 
lower lumbodorsal spine in 1968, by history.   

The examiner also included the following text in his report:

I believe the [veteran] is suffering from 
a disorder of the lumbodorsal spine 
secondary to scoliosis of the spine and 
leg length discrepancy.  I do not believe 
that the present disability of the spine 
had its onset in service.  I believe, 
based on the [veteran's] history, that he 
suffered a contusion of the lumbodorsal 
spine in 1968 when he was struck by a 
belt buckle.  

By an August 1998 supplemental statement of the case, the RO 
continued to deny service connection for the veteran's back 
condition.  The veteran's claim was returned to the Board for 
further adjudication.

II.  Analysis

A claimant for benefits under a law administered by the 
Secretary of VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  The Secretary 
has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well-
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App.  359 (1995).  

Establishing service connection generally requires medical 
evidence of a current disability (See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992)); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

In determining whether a veteran's claim is well-grounded, 
supporting evidence, both in the form of records in control 
of the government and the veteran's evidentiary assertions, 
are generally presumed true.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Exceptions to this rule occur when the 
evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In this case, medical evidence has been presented reflecting 
that the veteran has been diagnosed as having a lumbodorsal 
spine disability.  The veteran has also presented evidence, 
in the form of Dr. Loftus's March 1996 letter, suggesting 
that the veteran had injured his back in service and that it 
was possible that this injury "could have played some role 
in causing his current back problems."  In light of the 
evidence presented, the veteran has submitted a well-grounded 
claim.  

Pursuant to 38 U.S.C.A. § 5107(a), once a claimant has 
submitted a well-grounded claim, the Board is required to 
assist that claimant in developing the facts "pertinent" to 
the claim.  38 C.F.R. § 3.159 (1998); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990).  In this case, the RO has 
obtained and reviewed the appellant's service medical 
records, private medical records (including those requested 
and received from the SSA) and VA medical records, and the 
veteran has been afforded a Board hearing and several 
examinations for VA purposes.  The Board finds that VA has 
fulfilled its duty to assist in developing the facts 
pertinent to the appellant's claim concerning service 
connection for a back disability.  38 U.S.C.A. § 5107 (West 
1991).

Under the applicable criteria, service connection will be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1110 (West 1991).  Where the veteran served 90 days or more 
during a period of war or after December 31, 1946 and 
degenerative arthritis becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998). 

In this case, the Board again notes that the veteran has 
submitted a written letter from Dr. Loftus in an effort to 
establish that his current back disability was manifested in 
service.  Dr. Loftus states that the veteran injured his back 
in service, that this "could have played some role in 
causing [the veteran's] current back problems."

However, the Board finds the subsequent VA opinion, given in 
August 1998, to be more convincing on this issue.  The 
examination report indicates that the VA physician thoroughly 
reviewed the claims file, which included the veteran's VA 
records and the extensive medical documentation received from 
SSA.  (It is important to note that none of the physicians or 
other medical care providers referenced in the SSA records 
concluded that any of the veteran's back problems were 
related to service.  Rather, the veteran's complaints and 
treatment referable to his back begin following his May 1984 
accident on the dairy farm, in which he stepped into a hole 
and twisted his back).  In any case, following a 
comprehensive examination of the veteran, the VA examiner 
noted the veteran's reported history of being struck in 
service with a belt buckle, and concluded that he had 
suffered a contusion of the lumbodorsal spine as a result.  
However, the veteran's present disability of the spine was 
deemed to be secondary to scoliosis of the spine and leg 
length discrepancy.  The VA examiner did not believe that 
that this disability had its onset in service.  In light of 
this medical opinion (based on an examination and a review of 
comprehensive medical records), as well as the lack of 
medical evidence supporting the opinion of Dr. Loftus, the 
Board determines that the preponderance of the evidence is 
against the veteran's claim concerning service connection for 
a back disability.  

The Board notes that in the report of the veteran's August 
1998 VA X-ray, the radiologist noted that there was some 
facet joint arthritis, particularly at L4-5 and L5-S1 on the 
right.  However, the veteran's medical records reflect that 
the veteran first sought treatment for a back condition in 
June 1984, contemporaneous with his fall while working on the 
dairy farm in May 1984.  While the March 1985 CT scan did 
reflect moderate facet degenerative changes at 5-4 and 5-1, 
this was over 15 years following the veteran's discharge from 
active duty, and therefore well beyond the time period to 
which the rebuttable presumption provisions of 38 C.F.R. 
§§ 3.307, 3.309 (1998) would apply.  

While the veteran, his mother, his sister, and Mr. [redacted] 
have all opined that his current back disability was 
manifested in service, this evidence is insufficient to 
establish service connection.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that lay persons cannot 
provide testimony where an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Nothing in 
the claims file indicates that these individuals are health 
care professionals or physicians, or otherwise have any 
specialized training or knowledge in the science of 
determining etiologies of medical conditions.  Therefore, the 
opinions they have offered are beyond their competence to 
make.  Black v. Brown, 10 Vet. App. 279 (1997).
 
In sum, the evidence of record presented by the veteran is 
insufficient to show that his current back condition had its 
onset in service.  Accordingly, under the circumstances, the 
veteran's claim concerning service connection for a back 
disability is denied.

ORDER

Entitlement to service connection for a back disability is 
denied.




		
      Iris S. Sherman
	Member, Board of Veterans' Appeals


 
- 2 -





